Citation Nr: 1734047	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder as secondary to the service-connected right hydrocele epididymitis.

2.  Entitlement to service connection for impotence, to include erectile dysfunction secondary to depressive disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	J. Michael Woods



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a December 2010 and a June 2014 rating decision by the Department of Veterans Affairs (VA) of the Montgomery, Alabama Regional Office (RO).

The Board remanded the issue of service connection for impotence, to include erectile dysfunction secondary to depressive disorder in June 2015.  This matter was remanded for additional development and a VA examination regarding the etiology of such disability.  The Board finds that an additional examination is required in order to comply with all of the remand directives.  

The Board notes that the Veteran, by way of his representative, made requests for extensions.  However, the most recent letter, dated July 2017, clearly stated that any additional time remaining is being waived and requested that these matters be forwarded to the Board for decision.  Additional evidence was submitted July 2017 along with a waiver of consideration of evidence by the AOJ.  Therefore, the Board finds that the Veteran has waived his right to have his case remanded to the AOJ and may proceed with these appeals. 

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law. 

The issues of impotence, to include erectile dysfunction secondary to depressive disorder, sleep apnea, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has been competently diagnosed with persistent depressive disorder (dysthymia).

2.  The Veteran reported first experiencing symptoms of a psychiatric disorder while in service and provided competent, credible statements from family members and friends illustrating that he did not exhibit symptoms of a psychiatric disorder until immediately after service.  

3.  A service treatment record show the Veteran was brought in for "acting crazy", diagnosed with acute alcohol intoxication, and then prescribed valium.  The Veteran reported a history of alcohol abuse as a way to self-medicate his mental symptoms.

4.  Although the March 2016 VA examiner opined that there is no connection between the Veteran's psychiatric disorder and service, the Board finds that the other evidence of record, including the January 2015 VA opinion found in the Mental Disorder DBQ, and the March 2017 private examiner opinion, outweighs that opinion.  


CONCLUSION OF LAW

Whereas the Veteran was diagnosed with depressive disorder, exhibited symptoms of a psychiatric disorder during and after his active duty service, and has provided competent, credible and probative evidence that illustrates a connection between his depression and service, service connection for psychiatric disorder, to include depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder is granted.  


REMAND

As mentioned in the Introduction, the Board remanded the Veteran's impotence/erectile dysfunction claim for further development and a VA examination.  As a result of the Board remand, the Veteran was afforded a VA examination on January 2016.  Per the June 2015 remand, the examiner was asked to provide a minimum of three opinions, rationale for each opinion, and to note specific records in the file.  A rationale was not provided for the opinion regarding the theory of direct service connection.  The examiner did not provide an adequate opinion on the theory of secondary service connection.  The examiner did not provide a clear opinion or rationale with respect to causation and aggravation of the Veteran's erectile dysfunction as a result of the Veteran's psychiatric disorder.  Lastly, the examiner failed to note and comment on specific statements as required by the Board remand.

The RO denied service connection for sleep apnea and headaches.  The stated reason was a lack of in-service event.  The RO in the rating decision and in the statement of the case listed "VAMC (Veterans Affairs Medical Center) treatment records, VAMC Tuscaloosa, from August 2, 1999, through February 3, 2005," as evidence considered.  Upon review of the file, these records, with the exception of one mental status note dated August 3, 1999, cannot be located.  There are no records of evidence to illustrate a current diagnosis of sleep apnea or headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records from Tuscaloosa VA Medical Center dated August 2, 1999, through February 3, 2005, and associate them with the claims file.

2.  Obtain any outstanding VA medical records regarding the Veteran's treatment and diagnoses for headaches and records regarding treatment and diagnoses for sleep disorder, to include sleep apnea and associate them with the claims file.

3.  Schedule an appropriate VA examination to determine the etiology of the Veteran's impotence disability, to include erectile dysfunction.  If possible, obtain an opinion from an examiner other than the one who provided the January 2016 VA opinion.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be performed.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the impotence disability, to include erectile dysfunction is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the impotence disability, to include erectile dysfunction was caused OR aggravated by the Veteran's service-connected right hydrocele epididymitis disability.  

If the examiner determines that impotence/erectile dysfunction was aggravated by right hydrocele epididymitis disability, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations, which in the examiner's opinion, are proximately due to the service-connected right hydrocele epididymitis disability.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the impotence disability, to include erectile dysfunction was caused OR aggravated by the Veteran's service-connected acquired psychiatric disorder, to include depressive disorder.  

If the examiner determines that impotence/erectile dysfunction was aggravated by an acquired psychiatric disorder, to include depressive disorder, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations, which in the examiner's opinion, are proximately due to the service-connected acquired psychiatric disorder, to include depressive disorder.  

As per the June 2015 Board remand, the examiner should specifically note and comment on the January 2015 statements from H.S., M.D., and the January 2015 statements from H.H.-G., Ph.D.  

A complete rationale for any opinions expressed must be included in the report.  

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


